MADDOX, Justice
(dissenting).
Judge Crawley, in his dissenting opinion, correctly states Alabama law relating to the liability of a premises owner for the criminal acts of a third party. Whataburger, Inc. v. Rockwell, 706 So.2d 1220, 1225 (Ala.Civ.App.1997) (Crawley, J., dissenting). Based on the facts stated in the Court of Civil Appeals’ opinion and the facts set out in the petitioner’s motion to add and correct facts, as permitted by Rule 39(k), Ala. R.App. P., I do not find any circumstances or relationships in this case that would make a premises owner liable. See the discussion of the “special relationship” and “special circumstances” exceptions in Finley v. Patterson, 705 So.2d 826 (Ala.1997). I dissent.
SEE, J., concurs.